In his motion for rehearing appellant argues that the acts of the officers were unauthorized and the search made by them unreasonable and unwarranted and in violation of the provisions of the Constitution. He cites no authorities supporting such contention. In addition to Articles 691 P. C. and 212 Cow. C. P. and the cases cited in our original opinion we refer to the following authorities which also directly support the conclusion announced. Hodge v. State, 107 Tex.Crim. R.,298 S.W. 573; Greenwood v. State, 9 S.W.2d 352; Melton v. State,10 S.W.2d 384.
The motion for rehearing is overruled.
Overruled.